FILED

UNITED STATES DISTRICT COURT APR - 3 2015

CM us. District 8. Bankruptcy

FOR THE DISTRICT OF COLUMBIA Com mm mm“ M Columm
Isreal Owen Hawkins, Jr., )
)
Petitioner, )
)

v. ) Civil Action No. 15-00066—UNA
)
Eric H. Holder, Jr., )
)
Respondent. )
)
MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se “Petition for a Writ of
Mandamus to Compel Attorney General Eric Holder to Comply with 18 U.S.C. § 3332, and 28
U.S.C. § 592 for a Special Grand Jury Investigation.” The accompanying application to proceed
in forma pauperis will be granted and the case will be dismissed for want of subject matter
jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action “at any time”
it determines that subject matter jurisdiction is wanting).

Petitioner is a prisoner at the Federal Correctional Institution in Forrest City, Arkansas.

He seeks to compel the United States Attorney General “to bring the unlawful acts and
constitutional violations of Government IRS Agents/Ofﬁcials and US. Justice Department

Prosecutors before a Special Grand Jury and the appointment of a[n] independent prosecutor.”

Pet. at l.

The extraordinary remedy of a writ of mandamus is available to compel an “ofﬁcer or
employee of the United States or any agency thereof to perform a duty owed to plaintiff.” 28

U.S.C. §1361. Plaintiff bears a heavy burden of showing that his right to a writ of mandamus is
1

(IV)

“clear and indisputable.” In re Cheney, 406 F.3d 723, 729 (DC. Cir. 2005) (citation omitted).
“It is well settled that a writ of mandamus is not available to compel discretionary acts.” Cox v.
Sec’y ofLabor, 739 F. Supp. 28, 30 (D.D.C. 1990) (citing cases).

The United States Attorney General has absolute discretion in deciding whether to
investigate claims for possible criminal or civil prosecution. As a general rule applicable to the
circumstances of this case, such decisions are not subject to judicial review. Shoshone-Bannock
Tribes v. Reno, 56 F.3d 1476, 1480-81 (DC. Cir. 1995); see Wightman-Cervantes v. Mueller,
750 F. Supp. 2d 76, 8O (D.D.C. 2010) (“[A]n agency's decision whether to prosecute, investigate,
or enforce has been recognized as purely discretionary and not subject to judicial review”)
(citing Block v. SEC, 50 F.3d 1078, 1081-82 (DC. Cir. 1995)) (other citation omitted). In
addition, “[tjhe Attorney General’s determination under [§ 592] to apply to the division of the
court for the appointment of an independent counsel shall not be reviewable in any court.” 28

U.S.C.A. § 592(f). A separate Order of dismissal accompanies this Memorandum Opinion.

 
   
 

d L District Judge
Date: April 7- ,2015